Opinion issued February 12, 2010









In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00096-CV
____________

IN RE NATIONAL FOOTBALL LEAGUE PLAYERS ASSOCIATION,
Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, National Football League Players Association, has filed a petition for
a writ of mandamus complaining of the trial court’s
 January 12, 2010 order denying
relator’s “Motion to Compel Arbitration.” 
          We deny the petition for a writ of mandamus.  
          All pending motions are overruled as moot. PER CURIAM
Panel consists of Justices Keyes, Higley, and Sharp.